Citation Nr: 1609747	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  10-41 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and a fellow service member


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1983 to January 1986, with many additional years of service in the National Guard, including a period of active duty from February 2003 to October 2003.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.

In April 2014, the Veteran and a fellow service member provided testimony before the undersigned Veterans Law Judge at a hearing at the RO.  A transcript of that hearing is of record.

The Board remanded this case in October 2014 and February 2015 for additional development.  The case is now again before the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

Although further delay is regrettable, the Board is of the opinion that additional development is required before the Veteran's claim is decided.

The Board remanded this case most recently in February 2015 for a VA examination and opinion.  The Board instructed the examiner to determine the nature and etiology of any sleep disorder present during the period of the claim, and to perform any indicated tests and studies, to include a sleep study.  If the examiner determined that a sleepy study was not warranted, the examiner was instructed to explain his or her reasoning for that determination.  The examiner was also instructed to recognize the Veteran's July 2003 and March 2004 statements relating to the onset of his sleeping difficulties.

Pursuant to the Board's remand, the Veteran was afforded a VA examination in July 2015.  The examiner did not perform a sleep study or any other diagnostic testing.  He explained that sleep apnea is characterized by observer reports that a patient stops breathing at night, as well as significant daytime fatigue.  The examiner noted the Veteran's reports that he had never taken any daytime naps until several weeks prior to the exam, and that his wife did observe snoring at times.  Nevertheless, the examiner stated that the Veteran had not reported symptoms of sleep apnea, and concluded that sleep apnea testing would have a low priority and low yield.  

Upon a careful review of the record, the Board notes that at his April 2014 hearing, the Veteran stated that his fiancée told him that he'd been snoring, that it was like wheezing sounds, and that it scared her because she thought he was "out of breath or something."  The July 2015 examiner appears to have overlooked this testimony, which includes a report of symptoms consistent with sleep apnea.  Because the examiner based his decision not to perform diagnostic testing on the absence of a report of such symptoms, the Board finds that the July 2015 examination report is inadequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In addition, a medical examiner is not free to simply ignore a Veteran's lay statements recounting symptoms or events.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Accordingly, a remand for an additional VA examination and opinion is warranted.

The Board also notes that the July 2015 examiner diagnosed the Veteran with transient insomnia, which he determined was present between 2003 and 2004.  The examiner concluded that the stress of returning from Iraq in 2003 caused temporary insomnia, but that it was not a chronic medical problem or sleep disorder.  The examiner stated that this conclusion was strongly implied by the fact that the Veteran was prescribed a 2-month supply of Ambien in January or February of 2004 to help him sleep, but that after this supply was gone, he never asked for or received any further Ambien.  The examiner, however, did not consider or address the Veteran's testimony at his April 2014 hearing to the effect that as a truck driver, he could not continue taking Ambien because it made him groggy and drowsy.  Because the examiner did not consider this relevant evidence, which tends to refute the rationale underlying his finding that the Veteran's sleep disorder was temporary, the Veteran's testimony must be addressed by a new examiner pursuant to this remand.

In addition, the Board notes that there appears to be some confusion as to the date of onset of the Veteran's sleep difficulties.  Since initiating his claim, the Veteran has consistently maintained that he had no sleep difficulties before deploying for Iraq in 2003, and that he has only been able to sleep 3 to 4 hours per night since returning from Iraq, to the present day.  The examiner, however, came to understand that the Veteran's sleep pattern of 3 to 4 hours per night had begun in 1987.  The examiner noted the Veteran's report that he had been employed as an interstate truck driver from 1987 to 2013, and that during this time he would sleep in motels or in the truck.  The examiner stated that although regulations required a 10-hour rest after driving for 11 hours, the Veteran would only get about 3 hours of actual sleep.  The examiner then stated that at the time of the examination, the Veteran's sleep problem continued just as it had since 1987 when he started as a truck driver.

It is unclear to the Board whether the Veteran reported to the examiner, for the first time since initiating his claim, that his inability to sleep more than 3 to 4 hours per night began in 1987, or whether the examiner misinterpreted the record and the Veteran's statements to mean that he had slept only 3 to 4 hours per night since beginning as a truck driver in 1987, when in fact the Veteran stated he had slept for 3 to 4 hours per night as a truck driver only since his return from Iraq in 2003.  Contributing to the Board's uncertainty is the examiner's previously noted failure to recognize and address relevant evidence of record, including testimony given by the Veteran at his April 2014 hearing.  As such, the issue of the date of onset of the Veteran's sleeping difficulties must be clarified by a new examiner in his or her examination report pursuant to this remand.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, who has not previously provided an examination or proffered an opinion in this case, to determine the nature and etiology of any sleep disorders present during the period of the claim.  Any indicated tests and studies, to include a sleep study, should be performed.  If the examiner determines that a sleep study or other diagnostic testing is not required, the examiner should explain the reasoning for that determination.

If the examiner determines that obstructive sleep apnea, insomnia, or any other sleep disorder has been present for any portion of the period of the claim, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the disorder was originated in service or is otherwise etiologically related to service.

In providing this opinion, the examiner must address the competent statements submitted by the Veteran, and assume them to be credible for purposes of his or her opinion.  Specifically, the examiner must consider and discuss the Veteran's July 2003 and March 2004 reports to the effect that his sleep difficulties began during his service in Iraq.

The examiner must also consider and discuss the Veteran's April 2014 hearing testimony to the effect that his fiancée, and now wife, observed him snoring and appearing to lose his breath while sleeping on occasion.

The examiner must also consider the Veteran's April 2014 hearing testimony explaining that he did not continue to take Ambien after his initial prescription because as a truck driver, he could not take medications that made him feel drowsy or groggy.

The examiner must also clarify the date of the onset of the Veteran's sleeping difficulties.  Specifically, the examiner must address whether the Veteran's current sleep pattern of 3 to 4 hours per night began in 1987, during his deployment to Iraq in 2003, or after deployment.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

